DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the limitation recites “controlling an operation of the first section involving movement of power over a Bulk Power System”. There is no disclosure of how a Bulk Power System would be implemented to controlling the operation of the first section. The Specification [0047] discloses “Electric transmission includes movement over the Bulk Power System (BPS) using high voltage electric transmission lines, generally above 69 kilovolts (kV), of electrical energy from a generation site (e.g., power plant) to an electrical substation that reduces the voltage for electric distribution.” As such, there is no indication in the Specification that the inventors had possession of “controlling an operation of the first section involving movement of power over a Bulk Power System.” 
Claims 2-14 and 27-31 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Regarding Claim 15, the limitation recites “the first section includes part of a Bulk Power System”. There is no disclosure of how the first section including a part of a Bulk Power System. The Specification [0047] discloses “Electric transmission includes movement over the Bulk Power System (BPS) using high voltage electric transmission lines, generally above 69 kilovolts (kV), of electrical energy from a generation site (e.g., power plant) to an electrical substation that reduces the voltage for electric distribution.” As such, there is no indication in the Specification that the inventors had possession of “the first section includes part of a Bulk Power System”. 
Claims 16-26 depend upon claim 15, thus inherit its deficiencies and therefore are rejected as well.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the generation, transmission, storage or consumption" in line 19. There is insufficient antecedent basis for this limitation in the claim. In particular, the Applicant has failed to introduce a storage or consumption previously within the claim or in a depended upon claim, thus rendering it unclear as to what storage or consumption the claim is referring to with this recitation. For the purpose of examination, the Examiner will interpret the claim to read, "a storage or consumption".
Claims 2-14 and 27-31 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.
Claim 9 recites the limitation “the transmission and distribution of electricity” in line. There is insufficient antecedent basis for this limitation in the claim. In particular, the Applicant has failed to introduce transmission and distribution of electricity previously within the claim or in a depended upon claim, thus rendering it unclear as to what transmission and distribution of electricity the claim is referring to with this recitation. For the purpose of examination, the Examiner will interpret the claim to read, " 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-16, 19, and 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naiknaware (US9660451B1 -hereinafter Naiknaware) in view of Wang et al. (US 20190148941 A1 -hereinafter Wang).
Regarding Claim 1, Naiknaware teaches a method comprising: 
detecting or anticipating a problem in a regional electric transmission grid (see column 5, lines 41-57; Naiknaware: “The algorithm 50 may operate as a software loop that begins by executing a process 58 for processing the various inputs. Examples of processing inputs include checking for updates to local load priorities, checking for updates to the desired up-time of various local loads, checking for updates to the optimization priorities, using meteorology data to update the effects of weather on current and predicted future local load levels and energy available from local power sources, determining the amount of energy currently available from local power sources, predicting the future energy available from local power sources for the longest possible duration into the future, determining the amount of energy currently available in local storage, determining the additional remaining local energy storage capacity, requesting the utility grid load shedding profile, requesting load tariff rates, and requesting feed-in tariff rates for the longest possible duration into the future.” See column 5, lines 37-40; Naiknaware: “optimizing the use of locally stored energy to maximize the up-time of local loads when sufficient energy is not available from the utility grid and the local power sources, e.g., during an islanding event”) that is part of, or the entirety of, a synchronized interconnection (see Abstract; Naiknaware: “A method for synchronizing distributed generation power sources during an islanding event may include synchronizing a first one of the islanded local power sources to a master local reference, and synchronizing a second one of the islanded local power sources to the master local reference.”. See column 1, lines 34-38; Naiknaware:” utility grids have become complex, interconnected structures with power flowing in multiple directions depending on the availability of power from multiple sources and demand from multiple loads at any specific time.”), wherein the regional electric transmission grid comprises at least two sections, neither of which is a microgrid (see column 1, lines 39-45; Naiknaware: ““Islanding” is a condition in which a portion of a grid containing some power generation capacity and some amount of load becomes isolated from the remainder of the grid,), wherein the first section is connected to the second section via at least two electric connections (see Fig. 2 and column 3, lines 29-31; Naiknaware: “The first, second and third local power sources may be disconnected from the local load 12 by disconnect switches 40, 36 and 37, respectively.” See column 2, lines 42-47; Naiknaware: “Islanded operation according to some inventive principles of this patent disclosure may be augmented with the use of power-line communications (PLC) and/or wireless communications among the power sources, as well as smart circuit breakers on the main feed lines or at the point of common connection (PCC).”), and comprises transmission equipment (see column 2, lines 42-47; Naiknaware: “Islanded operation according to some inventive principles of this patent disclosure may be augmented with the use of power-line communications (PLC) and/or wireless communications among the power sources, as well as smart circuit breakers on the main feed lines or at the point of common connection (PCC).”) and power generation equipment (see column 2, lines 39-41; Naiknaware: “multiple distributed generators may be able to form a self-sustaining island without relying on the grid.”) designed to serve at least two independent electric loads (see column 3, lines 37-40; Naiknaware: “The embodiment of FIG. 3, which may be used to implement local load 12 above, includes multiple loads LOAD 1, LOAD 2, . . . LOAD n.”) within the first section independently of a second section of the electric grid, wherein the second section comprises the remainder of the regional transmission grid but excluding the first section (see column 1, lines 39-45; Naiknaware: ““Islanding” is a condition in which a portion of a grid containing some power generation capacity and some amount of load becomes isolated from the remainder of the grid, but continues to operate independently because the phase-locked loop (PLL) or other synchronization functionality continues to provide a reference for the power flowing in the isolated portion of the grid.”); 
disconnecting the first section from the regional electric transmission grid via the at least two electric connections when the problem is detected or anticipated (see Fig. 2 and column 3, lines 29-31; Naiknaware: “The first, second and third local power sources may be disconnected from the local load 12 by disconnect switches 40, 36 and 37, respectively.” See column 5, lines 7-9; Naiknaware: “The local loads and local power sources may become islanded if the utility grid becomes disconnected at the point of common connection.”); 
controlling an operation of the first section (See column 3, lines 58-61; Naiknaware: “In the embodiment of FIG. 3, switches S1, S2, . . . Sn are controlled by power-line communication (PLC) modules PLC1, PLC2, . . . PLCn, but other control technologies may be used. The PLC modules are connected to a smart communications gateway 37 which enables a controller to implement a control scheme based on priority and/or other parameters.”) after disconnection by balancing power generated within the first section with the at least one electric load within the first section (see column 2, lines 53-56; Naiknaware: “A local controller 20 can control the local power source in response to either a grid-synchronized reference 22 when the grid is available or a local reference 24 when the grid is down.” See column 3, lines 22-30; Naiknaware: “The system of FIG. 2 includes a second local power source 10A, a second local controller 20A, and a second local reference 24A. It also includes a third local power source 10B, a third local controller 20B, and a third local reference 24B. In this embodiment, the local reference 24 for the first local power source 10 operates as a master reference that controls the second local reference 24A and the third local reference 24B. The first, second and third local power sources may be disconnected from the local load 12 by disconnect switches 40, 36 and 37, respectively.” See column 5, lines 10-13; Naiknaware: “evaluating the power available from the local power sources, and adaptively controlling the local loads according to an algorithm in response to the power available from the local power sources.” See column 6, lines 4-7; Naiknaware: “the algorithm executes a process 64 to determine the optimum local load levels based on the local load priorities, desired up-times of various local loads, and/or the optimization objectives.”); 
transmission of power to the at least two independent electric loads within the first section (see column 5, lines 7-9; Naiknaware: “The local loads and local power sources may become islanded if the utility grid becomes disconnected at the point of common connection.”); 
monitoring at least two of the generation, transmission, storage or consumption of electricity within the first section during the period of disconnection (see column 3, lines 65-67 and column 4, lines 1-6; Naiknaware: “Various types of monitoring feedback apparatus may also be included. For example, the embodiment of FIG. 3 includes a voltage sensor 68 and a current sensor 70 to measure the load voltage and current of LOADn. The outputs from the sensors are transmitted to the gateway through the associated PLC module. Voltage, current and other types of sensors may be coupled to any of the other loads and interfaced to the gateway through the associated PLC modules.” See column 4, lines 4, lines 12-14; Naiknaware: “The power from the energy storage devices may then be used as a local power source during islanded operation.”); and 
However, Naiknaware does not explicitly teach: … involving movement of power over a Bulk Power System; restoring control of the first section to the regional transmission when the problem is resolved or no longer anticipated.
	Wang from the same or similar field of endeavor teaches:
… involving movement of power over a Bulk Power System (see [0044]; Naiknaware: “the power generators may be nuclear reactors, coal burning plants, hydroelectric plants, and/or other suitable facility for generating bulk electrical power.”); 
restoring control of the first section to the regional transmission when the problem is resolved or no longer anticipated (see [0043]; Wang: “Thus, when a fault occurs that prevents the microgrid from connecting to one of the plurality of feeder circuits, the microgrid may disconnect from the feeder circuit affected by the fault and reconnect to another one of the feeder circuits at another coupling interface location on the microgrid to restore service from the main power grid.” See [0055]; Wang: “When the microgrid exits islanded mode to reconnect to a new feeder circuit of the main power grid, a conventional microgrid typically can only reconnect to the main power grid when the fault or other causes of islanded is cleared”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Naiknaware to include Wang’s features of involving movement of power over a Bulk Power System and restoring control of the first section to the regional transmission when the problem is resolved or no longer anticipated. Doing so would having increased reliability and decreased costs in delivering power. (Wang, [0003])

Regarding Claim 2, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Naiknaware teaches further comprising coordinating one or more of outage detection, disconnection, operation, monitoring, and restoration of the first section with the operation of the second section of the electric interconnection (see column 2, lines 53-56; Naiknaware: “A local controller 20 can control the local power source in response to either a grid-synchronized reference 22 when the grid is available or a local reference 24 when the grid is down.” See column 1, lines 39-45; Naiknaware: ““Islanding” is a condition in which a portion of a grid containing some power generation capacity and some amount of load becomes isolated from the remainder of the grid, but continues to operate independently because the phase-locked loop (PLL) or other synchronization functionality continues to provide a reference for the power flowing in the isolated portion of the grid.”).

Regarding Claim 4, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Wang teaches further comprising controlling demand response by various electric loads within the first section (see [0054]; Wang: “When the microgrid is disconnected from the main power grid and operates in islanded mode, the DER control system 116 a associated with the ESS 110 a may be responsible for AC bus voltage regulation and active/reactive power balance within the microgrid. This enables the continuous operation of the photovoltaic power generation system 110 b and the wind turbine power generation system 110 c to avoid any interruption in power supplied to the loads. In a conventional microgrid, if the power generated by the photovoltaic power generation system 110 b and the wind turbine power generation system 110 c exceeds the demand used by the loads and the storage capability of the ESS 110 a, then power output from the photovoltaic power generation system 110 b and the wind turbine power generation system 110 c is reduced.”).
The same motivation to combine Naiknaware and Wang set forth for Claim 1 equally applies to Claim 4.

Regarding Claim 5, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Naiknaware teaches further comprising enabling only selected loads to be provided with electricity within the first section (see Abstract; Naiknaware: “The local loads may also be selectively energized in response to the amount of available local power generating capacity in an islanding situation.” See column 3, lines 45-57; Naiknaware: “when the local load is connected to the local power source or the grid, the individual loads may be connected sequentially in stages, thereby reducing in-rush current. As another example, the use of individual switches enables the individual loads to be energized based on a system of priorities or other parameters in view of the limited amount of power that may be available from the local power source. Thus, in a highly automated factory, production equipment may be given priority over heating, air conditioning and/or lighting. In contrast, lighting or communication and display equipment may be given priority in areas with large amounts of pedestrian traffic, in retail spaces, etc.”).

Regarding Claim 6, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Naiknaware teaches further comprising controlling electricity storage within the first section as part of a balancing of electric generation and loads (see column 4, lines 7-19; Maiknaware: “In some embodiments, some or all of the local load or loads may be implemented with one or more power converters such as an AC-to-DC converter to charge batteries or other energy storage devices, such as device 42 illustrated in FIG. 1, either from the grid or one or more local power sources. The power from the energy storage devices may then be used as a local power source during islanded operation. The converters used for charging may be implemented as reversible power trains to enable the same converters to be used for both charging and discharging the batteries. Alternatively, separate power converters may be used to transfer power from the batteries or other energy storage devices during islanded operation. Additionally, a local power source 10 as shown in FIG. 1 may be implemented with a reversible power converter for a local battery storage array. Thus, like the reversible loads described above, a local power source may store energy while the system is connected to the grid, then reverse its operation to supply power during an islanding operation.).

Regarding Claim 7, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Naiknaware teaches wherein the first section is operated in coordination with the operation of the rest of the electric interconnection when the electric interconnection is operating normally (see colun 4, lines 23-25; Maiknaware: “a local power source may store energy while the system is connected to the grid, then reverse its operation to supply power during an islanding operation.” See column 2, lines 50-53; Maiknaware: “The system of FIG. 1 includes a local power source 10 and a local load 12 connected to a grid 14 through a disconnect switch 16 at a point of common connection 18.”).

Regarding Claim 8, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Naiknaware teaches further comprising transmission and distribution of power to a plurality of loads within the first section (see column 4, lines 12-14; Naiknaware: “The power from the energy storage devices may then be used as a local power source during islanded operation.” See column 5, lines 13-16; Naiknaware: “The local loads and local power sources may be operated as an islanded system while the utility grid is disconnected from the point of common connection.”).

Regarding Claim 9, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Naiknaware teaches further comprising monitoring the transmission and distribution of electricity within the first section during the period of disconnection (see Abstract; Naiknaware: “The local loads may also be selectively energized in response to the amount of available local power generating capacity in an islanding situation.” See column 2, lines 39-41; Naiknaware: “multiple distributed generators may be able to form a self-sustaining island without relying on the grid.”).

Regarding Claim 10, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Naiknaware teaches wherein the problem comprises at least one of a widespread outage, a grid stability problem, a cascading failure, extreme natural conditions, or man-made disruptions, or any combination thereof, in or to the electric grid (see column 3, lines 55; Naiknaware: “the grid is down”).

Regarding Claim 11, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Wang teaches wherein the disconnecting is implemented when the widespread outage, grid stability problem, cascading failure, extreme natural conditions, or man-made disruptions, or any combination thereof, is detected or anticipated (see [0050]; Wang: “The event may also comprise an electrical fault, such as a power service interruption in a power generator, power grid distribution network, or the like.” See [0043]; Wang: “the microgrid may disconnect from the feeder circuit affected by the fault”).
The same motivation to combine Naiknaware and Wang set forth for Claim 1 equally applies to Claim 11.

Regarding Claim 12, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Wang teaches wherein the electric operation is restored to the electric grid when decided by an operator (see [0047]; Wang: “The microgrid control system 105 may be configured to facilitate synchronization between the microgrid and the main power grid and to restore frequency and voltage when the microgrid operates in islanded mode.” That is, the microgrid control system reads on ‘an operator’).

Regarding Claim 13, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Wang teaches wherein the operator is an automated computer system or a computerized control system (see [0072]; Wang: “Moreover, the functionality of the microgrid control system 105, main grid control system 125, DER control systems 116 a, 116 b, and 116 c, power converters 115 a, 115 b, and 115 c, and the data processing system 1200 of FIG. 13 may each be implemented as a single processor system, a multi-processor system, a multi-core processor system, or even a network of stand-alone computer systems, in accordance with various embodiments of the inventive subject matter. Each of these processor/computer systems may be referred to as a “processor” or “data processing system.””).
The same motivation to combine Naiknaware and Wang set forth for Claim 1 equally applies to Claim 13.

Regarding Claim 14, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Naiknaware teaches wherein the control of the operation of the first section is accomplished via at least one of a centralized or distributed control system (see ; Naiknaware: “A local controller 20 can control the local power source in response to either a grid-synchronized reference 22 when the grid is available or a local reference 24 when the grid is down.” See column 4, lines 26-30; Naiknaware: “a smart communication interface may be included in some or all of the components to enable the implementation of various centralized and/or distributed control schemes according to some inventive principles of this patent disclosure.”).

Regarding Claim 15, Naiknaware teaches a system comprising:
A regional electric transmission qrid (see column 5, lines 41-57; Naiknaware: “The algorithm 50 may operate as a software loop that begins by executing a process 58 for processing the various inputs. Examples of processing inputs include checking for updates to local load priorities, checking for updates to the desired up-time of various local loads, checking for updates to the optimization priorities, using meteorology data to update the effects of weather on current and predicted future local load levels and energy available from local power sources, determining the amount of energy currently available from local power sources, predicting the future energy available from local power sources for the longest possible duration into the future, determining the amount of energy currently available in local storage, determining the additional remaining local energy storage capacity, requesting the utility grid load shedding profile, requesting load tariff rates, and requesting feed-in tariff rates for the longest possible duration into the future.” See column 5, lines 37-40; Naiknaware: “optimizing the use of locally stored energy to maximize the up-time of local loads when sufficient energy is not available from the utility grid and the local power sources, e.g., during an islanding event”) that is part of, or the entirety of, a synchronous interchanqe (see Abstract; Naiknaware: “A method for synchronizing distributed generation power sources during an islanding event may include synchronizing a first one of the islanded local power sources to a master local reference, and synchronizing a second one of the islanded local power sources to the master local reference.”. See column 1, lines 34-38; Naiknaware:” utility grids have become complex, interconnected structures with power flowing in multiple directions depending on the availability of power from multiple sources and demand from multiple loads at any specific time.”) comprising a first section and a second section, neither of which are a microqrid (see column 1, lines 39-45; Naiknaware: ““Islanding” is a condition in which a portion of a grid containing some power generation capacity and some amount of load becomes isolated from the remainder of the grid,), wherein the first section(see column 2, lines 42-47; Naiknaware: “Islanded operation according to some inventive principles of this patent disclosure may be augmented with the use of power-line communications (PLC) and/or wireless communications among the power sources, as well as smart circuit breakers on the main feed lines or at the point of common connection (PCC).”), power generation equipment (see column 2, lines 39-41; Naiknaware: “multiple distributed generators may be able to form a self-sustaining island without relying on the grid.”), and electric transmission lines (See column 3, lines 58-61; Naiknaware: “In the embodiment of FIG. 3, switches S1, S2, . . . Sn are controlled by power-line communication (PLC) modules PLC1, PLC2, . . . PLCn, but other control technologies may be used. The PLC modules are connected to a smart communications gateway 37 which enables a controller to implement a control scheme based on priority and/or other parameters.”), wherein the transmission equipment, power generation equipment, and electric transmission lines are designed to serve at least two independent electric loads (see column 3, lines 37-40; Naiknaware: “The embodiment of FIG. 3, which may be used to implement local load 12 above, includes multiple loads LOAD 1, LOAD 2, . . . LOAD n.”) within the first section independently of the second section, wherein the second section comprises a remainder of the regional electric transmission grid but excluding the first section (see column 1, lines 39-45; Naiknaware: ““Islanding” is a condition in which a portion of a grid containing some power generation capacity and some amount of load becomes isolated from the remainder of the grid, but continues to operate independently because the phase-locked loop (PLL) or other synchronization functionality continues to provide a reference for the power flowing in the isolated portion of the grid.”); 
at least two electric connections at transmission-level voltages on both sides of the connecting electric substation between the first and second sections (see Fig. 2 and column 3, lines 29-31; Naiknaware: “The first, second and third local power sources may be disconnected from the local load 12 by disconnect switches 40, 36 and 37, respectively.” See column 2, lines 42-47; Naiknaware: “Islanded operation according to some inventive principles of this patent disclosure may be augmented with the use of power-line communications (PLC) and/or wireless communications among the power sources, as well as smart circuit breakers on the main feed lines or at the point of common connection (PCC).”), wherein each of the two electric connections contains switching equipment that is configured to isolate the first section from the second section (see Fig. 2 and column 3, lines 29-31; Naiknaware: “The first, second and third local power sources may be disconnected from the local load 12 by disconnect switches 40, 36 and 37, respectively.”); a centralized or distributed control system comprising(see ; Naiknaware: “A local controller 20 can control the local power source in response to either a grid-synchronized reference 22 when the grid is available or a local reference 24 when the grid is down.” See column 4, lines 26-30; Naiknaware: “a smart communication interface may be included in some or all of the components to enable the implementation of various centralized and/or distributed control schemes according to some inventive principles of this patent disclosure.” See column 5, lines 41-43; Naiknaware: “The algorithm 50 may operate as a software loop that begins by executing a process 58 for processing the various inputs.), wherein the control comprises at least two of power generation (see column 1, lines 39-45; Naiknaware: ““Islanding” is a condition in which a portion of a grid containing some power generation capacity and some amount of load becomes isolated from the remainder of the grid), electricity storage (See column 4, lines 4, lines 12-14; Naiknaware: “The power from the energy storage devices may then be used as a local power source during islanded operation.”), demand response (See column 1, lines 34-38; Naiknaware:” utility grids have become complex, interconnected structures with power flowing in multiple directions depending on the availability of power from multiple sources and demand from multiple loads at any specific time.), transmission within the first section (see column 2, lines 42-47; Naiknaware: “Islanded operation according to some inventive principles of this patent disclosure may be augmented with the use of power-line communications (PLC) and/or wireless communications among the power sources, as well as smart circuit breakers on the main feed lines or at the point of common connection (PCC).”), power flow (See column 1, lines 39-45; Naiknaware: ““Islanding” is a condition in which a portion of a grid containing some power generation capacity and some amount of load becomes isolated from the remainder of the grid, but continues to operate independently because the phase-locked loop (PLL) or other synchronization functionality continues to provide a reference for the power flowing in the isolated portion of the grid.”), voltage and frequency control (see column 3, lines 65-67 and column 4, lines 1-6; Naiknaware: “Various types of monitoring feedback apparatus may also be included. For example, the embodiment of FIG. 3 includes a voltage sensor 68 and a current sensor 70 to measure the load voltage and current of LOADn.), VAR control, switching (see Fig. 2 and column 3, lines 29-31; Naiknaware: “The first, second and third local power sources may be disconnected from the local load 12 by disconnect switches 40, 36 and 37, respectively.”), and disconnecting and (see Fig. 2 and column 3, lines 29-31; Naiknaware: “The first, second and third local power sources may be disconnected from the local load 12 by disconnect switches 40, 36 and 37, respectively.” See column 5, lines 7-9; Naiknaware: “The local loads and local power sources may become islanded if the utility grid becomes disconnected at the point of common connection.”), and 
synchronize the first section in frequency and phase with the electric grid via at least one of the at least two electric connections  (See column 1, lines 39-45; Naiknaware: ““Islanding” is a condition in which a portion of a grid containing some power generation capacity and some amount of load becomes isolated from the remainder of the grid, but continues to operate independently because the phase-locked loop (PLL) or other synchronization functionality continues to provide a reference for the power flowing in the isolated portion of the grid.” See column 2, lines 42-47; Naiknaware: “Islanded operation according to some inventive principles of this patent disclosure may be augmented with the use of power-line communications (PLC) and/or wireless communications among the power sources, as well as smart circuit breakers on the main feed lines or at the point of common connection (PCC).” See column 2, lines 28-30; Naiknaware: “The continued operation may be facilitated with a local electronic reference to provide a frequency and/or phase reference for the local power source or sources.”); 
measurement equipment coupled to the control system, wherein the measurement equipment monitors and reports to the control system the status and operations of at least one of the at least one electric load, power generation, electricity storage, or the electric transmission network within the first section (see column 3, lines 65-67 and column 4, lines 1-3; Naiknaware: “Various types of monitoring feedback apparatus may also be included. For example, the embodiment of FIG. 3 includes a voltage sensor 68 and a current sensor 70 to measure the load voltage and current of LOADn. The outputs from the sensors are transmitted to the gateway through the associated PLC module. Voltage, current and other types of sensors may be coupled to any of the other loads and interfaced to the gateway through the associated PLC modules.”); and 
a plurality of transceivers or other communications devices connecting the control system to the measurement equipment (see column 4, lines 1-6; Naiknaware: “The outputs from the sensors are transmitted to the gateway through the associated PLC module. Voltage, current and other types of sensors may be coupled to any of the other loads and interfaced to the gateway through the associated PLC modules.”).
However, Naiknaware does not explicitly teach: includes part of a Bulk Power System; comprising one or more processors that implements instructions either stored in a memory; reconnecting with the electric grid via the at least two electric connections; synchronize … when power is restored to the second section of the regional electric transmission grid;
Wang from the same or similar field of endeavor teaches:
includes part of a Bulk Power System (see [0044]; Naiknaware: “the power generators may be nuclear reactors, coal burning plants, hydroelectric plants, and/or other suitable facility for generating bulk electrical power.”);
comprising one or more processors that implements instructions either stored in a memory (see [0064]; Naiknaware: “a memory 1206 that communicate with a processor 1208”);
reconnecting with the electric grid via the at least two electric connections (see [0043]; Wang: “Thus, when a fault occurs that prevents the microgrid from connecting to one of the plurality of feeder circuits, the microgrid may disconnect from the feeder circuit affected by the fault and reconnect to another one of the feeder circuits at another coupling interface location on the microgrid to restore service from the main power grid.” See [0055]; Wang: “When the microgrid exits islanded mode to reconnect to a new feeder circuit of the main power grid, a conventional microgrid typically can only reconnect to the main power grid when the fault or other causes of islanded is cleared”);
synchronize … when power is restored to the second section of the regional electric transmission grid (see [0066]; Wang: “The main grid synchronization module 1320 may be configured to facilitate synchronization between the microgrid and the main power grid.” See [0047]; Wang: “The microgrid control system 105 may be configured to facilitate synchronization between the microgrid and the main power grid and to restore frequency and voltage when the microgrid operates in islanded mode.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Naiknaware to include Wang’s features of including part of a Bulk Power System; comprising one or more processors that implements instructions either stored in a memory; reconnecting with the electric grid via the at least two electric connections; synchronize when power is restored to the second section of the regional electric transmission grid. Doing so would having increased reliability and decreased costs in delivering power. (Wang, [0003])

Regarding Claim 16, the combination of Naiknaware and Wang teaches the limitations as described in claim 15, Naiknaware teaches further including equipment for internal switching within the first section to provide electric current to specific priority electric loads and limit electricity delivered to other specific loads (see column 3, lines 49-57; Naiknaware: “the use of individual switches enables the individual loads to be energized based on a system of priorities or other parameters in view of the limited amount of power that may be available from the local power source. Thus, in a highly automated factory, production equipment may be given priority over heating, air conditioning and/or lighting. In contrast, lighting or communication and display equipment may be given priority in areas with large amounts of pedestrian traffic, in retail spaces, etc.”).

Regarding Claim 19, the combination of Naiknaware and Wang teaches the limitations as described in claim 15, Wang teaches further including electric storage devices, whether centralized or distributed, located within the first section (see [0017]; Wang: “the at least one distributed energy resource comprises an energy storage system”).
The same motivation to combine Naiknaware and Wang set forth for Claim 15 equally applies to Claim 19.

Regarding Claim 21, the combination of Naiknaware and Wang teaches the limitations as described in claim 15, Naiknaware teaches further including fuel storage facilities for the electric generators within the first section (see column 3, lines 16-19; Naiknaware: “The inventive principles may also be applied to other types of power sources including wind turbines, geothermal sources, fuel cells, battery arrays, etc.”).

Regarding Claim 22, the combination of Naiknaware and Wang teaches the limitations as described in claim 15, Naiknaware teaches further including one or more microgrids located within the first section (see column 3, lines 13-16; Naiknaware: “The local power source 10 may include a PV panel or array of PV panels, and centralized or panel-attached or panel-integrated microinverters. The PV array in its entirety, or in parts, can operate in an islanded environment.”) and measurement and communications equipment to enable coordination with the operations of the first section (see column 3, lines 65-67 and column 4, lines 1-3; Naiknaware: “Various types of monitoring feedback apparatus may also be included. For example, the embodiment of FIG. 3 includes a voltage sensor 68 and a current sensor 70 to measure the load voltage and current of LOADn. The outputs from the sensors are transmitted to the gateway through the associated PLC module. Voltage, current and other types of sensors may be coupled to any of the other loads and interfaced to the gateway through the associated PLC modules.”).

Regarding Claim 23, the combination of Naiknaware and Wang teaches the limitations as described in claim 15, Naiknaware teaches further including a communications system comprising a part of a communications system used for control of the electric interconnection, but that is independently operable (see column 2, lines 42-47; Maiknaware: “Islanded operation according to some inventive principles of this patent disclosure may be augmented with the use of power-line communications (PLC) and/or wireless communications among the power sources, as well as smart circuit breakers on the main feed lines or at the point of common connection (PCC).” See column 1, lines 39-45; Maiknaware: ““Islanding” is a condition in which a portion of a grid containing some power generation capacity and some amount of load becomes isolated from the remainder of the grid, but continues to operate independently because the phase-locked loop (PLL) or other synchronization functionality continues to provide a reference for the power flowing in the isolated portion of the grid.”).

Regarding Claim 24, the combination of Naiknaware and Wang teaches the limitations as described in claim 15, Naiknaware teaches further including a communications system that serves purposes other than control of the system (see column 2, lines 33-34; Naiknaware: “Smart communications may also be used on the installed system to coordinate the operation of the components.”).

Regarding Claim 25, the combination of Naiknaware and Wang teaches the limitations as described in claim 15, Naiknaware teaches comprising distribution (see Abstract; Naiknaware: “A method for synchronizing distributed generation power sources during an islanding event may include synchronizing a first one of the islanded local power sources to a master local reference, and synchronizing a second one of the islanded local power sources to the master local reference”).
However, Naiknaware does not explicitly teach comprising distribution lines within the first section, wherein power to loads …are distributed via the distribution lines.
Wang from the same or similar field of endeavor teaches comprising distribution lines within the first section, wherein power to loads …are distributed via the distribution lines (see [0005]; Wang: “a microgrid comprising a network of at least one distributed energy resource and a plurality of loads, the at least one distributed energy resource being configured to supply power to the plurality of loads.” See [0075]; Wang: “Embodiments of the inventive subject matter may provide a power distribution network including a microgrid that can dynamically reconfigure its network topology to add or shed loads and to disconnect and connect to different main power grid feeder circuits through different coupling interface locations.”).
The same motivation to combine Naiknaware and Wang set forth for Claim 15 equally applies to Claim 25.

Regarding Claim 26, the combination of Naiknaware and Wang teaches the limitations as described in claim 15, Naiknaware teaches wherein electric circuits within the first section (see column 5, lines 41-43; Naiknaware: “The algorithm 50 may operate as a software loop that begins by executing a process 58 for processing the various inputs.”).
However, Naiknaware does not explicitly teach electric circuits … are controlled using a software defined network.
Wang from the same or similar field of endeavor teaches electric circuits … are controlled using a software defined network (see [0066]; Wang: “As shown in FIG. 14, the memory 1305 may contain six or more categories of software and/or data: an operating system 1315, a main grid synchronization module 1320, an islanded mode management module 1325, a DER coordination module 1330, a power dispatch module 1335, and a communication module 1340.”).
The same motivation to combine Naiknaware and Wang set forth for Claim 15 equally applies to Claim 26.

Regarding Claim 27, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Naiknaware teaches further comprising sensors, wherein the transmission electricity within the first section during a period of disconnection is monitored via the sensors (see column 2, lines 56-58; Naiknaware: “A first set of voltage and current sensors 28 and 30 provide feedback on the local load to the local controller.”).

Regarding Claim 28, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Naiknaware teaches wherein the method is used to control distribution circuits within the first section, including distributed generation, distributed storage and electric loads served by those distribution circuits (see column 2, lines 35-41; Naiknaware: “In situations where multiple local power sources may be islanded together in a common isolated area, one local reference may serve as a master reference while the references for the other local power sources may synchronize to the master reference. Thus, multiple distributed generators may be able to form a self-sustaining island without relying on the grid.” See column 4, lines 12-14; Naiknaware: “The power from the energy storage devices may then be used as a local power Source during islanded operation.” See Abstract: “he local loads may also be selectively energized in response to the amount of available local power generating capacity in an islanding situation.”).

Regarding Claim 29, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Naiknaware teaches further comprising controlling and operating further selected transmission lines connected to transmission lines already operated by the first section and selected power generation and storage and electric load equipment on those selected transmission lines, including those power generation and storage and electric load equipment on distribution circuits connected to the further selected transmission lines (see column 2, lines 42-47; Naiknaware: “Islanded operation according to some inventive principles of this patent disclosure may be augmented with the use of power-line communications (PLC) and/or wireless communications among the power sources, as well as smart circuit breakers on the main feed lines or at the point of common connection (PCC)”. See column 3, lines 58-61; Naiknaware: “In the embodiment of FIG. 3, switches S1, S2, . . . Sn are controlled by power-line communication (PLC) modules PLC1, PLC2, . . . PLCn, but other control technologies may be used. The PLC modules are connected to a smart communications gateway 37 which enables a controller to implement a control scheme based on priority and/or other parameters.”).

Regarding Claim 30, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Naiknaware teaches wherein substations and transmission or distribution lines that remain in operation during an outage within or connected to the first section are selected using adaptive islanding methods (see column5, lines 9-14; Naiknaware: “The method involves evaluating the power available from the local power sources, and adaptively controlling the local loads according to an algorithm in response to the power available from the local power sources. The local loads and local power sources may be operated as an islanded system while the utility grid is disconnected from the point of common connection.”).

Regarding Claim 31, the combination of Naiknaware and Wang teaches the limitations as described in claim 1, Wanf teaches wherein some or all of distributed resources that are controlled by the first section are used as a virtual power plant or microqrid (see Abstract; Wang: “a microgrid including a network of at least one distributed energy resource and a plurality of loads”) and/or to implement a transactive energy system of economic and control mechanisms either within the first section alone or as part of a broader transactive energy market including the first section (see [0013]; Wang: “the microgrid is further configured to select the second one of the plurality of feeder circuits of the main power grid based on at least one of economic value, environmental impact, and reliability.” See [0049]; Wang: “In making the selection of a new feeder circuit with which to form a new connection, voltage and power balance within the microgrid may be considered constraints and economic value (e.g., electricity market pricing, power generation and operational costs, export power opportunities, and ancillary services…”).
The same motivation to combine Naiknaware and Wang set forth for Claim 15 equally applies to Claim 26.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable overNaiknaware in view of Wang in view of Sorensen (US20200244070A1 -hereinafter Sorensen).
Regarding Claim 3, the combination of Naiknaware and Wang teaches the limitations as described in claim 1; however, it does not explicitly teach further comprising providing black start capabilities by reenergizing all or a part of an entire regional transmission grid within the synchronized interconnection outside of the first section; and providing motive power to power generation facilities outside of the first section.
Sorensen from the same or similar field of endeavor teaches further comprising 
providing black start capabilities by reenergizing all or a part of an entire regional transmission grid within the synchronized interconnection outside of the first section (see [0040]; Sorensen: “Once a stable island mode of the wind farm 1 or at least a sufficiently larger part thereof has been achieved using the new inventive method the wind farm 1 may be reconnected to the powerless electrical grid 2. The reconnection need not be immediate. Rather, with the energy storage 16 and converter 17, dump loads 20, STATCOM 21, etc., the islanded system may be controlled and kept stable for a desired duration, or in principle any length of time. It should be noted that in the event where a black-start is needed after a total blackout the electrical grid 2 will normally have been divided into smaller sections, so that only the section adjacent the wind farm 1 providing the black-start is energized in by the wind farm 1. Only subsequently will other parts of the electrical grid 2 be energized to e.g. start other wind farms not having black-start capabilities and eventually reach normal operation with energy to all consumers.”); and 
providing motive power to power generation facilities outside of the first section (see [0018]; Sorensen: “synchronisation information is sent to further converters. This allows other similar wind farms to black-start in synchronicity, in turn, allowing the entire electrical grid to be re-unified faster as segmented parts re-energized by different black-start wind farms will need less or no time to synchronise before they are reconnected with each other.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Naiknaware and Wang to include Sorensen’s features of providing black start capabilities by reenergizing all or a part of an entire regional transmission grid within the synchronized interconnection outside of the first section; and providing motive power to power generation facilities outside of the first section. Doing so would simplify the start-up process of the wind turbines and to reduce this start-up time and thus make it more feasible and attractive to use a wind farm for black-start services. (Sorensen, [0008])

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable overNaiknaware in view of Wang in view of Mohan et al. (US20170063918A1 -hereinafter Mohan).
Regarding Claim 17, the combination of Naiknaware and Wang teaches the limitations as described in claim 15; however, it does not explicitly teach further including equipment and software to provide cybersecurity to the first section.
Mohan from the same or similar field of endeavor teaches: further including equipment and software to provide cybersecurity to the first section (see Abstract; Mohan: “Devices, methods, systems, and computer-readable for providing a cyber-security architecture for microgrid systems are described herein”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Naiknaware and Wang to include Sorensen’s features of providing black start capabilities by reenergizing all or a part of an entire regional transmission grid within the synchronized interconnection outside of the first section; and providing motive power to power generation facilities outside of the first section. Doing so would reduce or minimize the cyber certification burden, for example, by reducing the certification scope to only a subset of the entire network. (Monhan, [0006])

Regarding Claim 18, the combination of Naiknaware and Wang teaches the limitations as described in claim 15, Naiknaware teaches further including equipment to provide protection to the first section from severe weather events, physical attacks, cyberattacks, geomagnetic disturbances, electromagnetic pulse events, and combinations of these or other threats (see column 5, lines 41-49; Naiknaware: “Examples of processing inputs include… using meteorology data to update the effects of weather on current and predicted future local load levels and energy available from local power sources”).
However, it does not explicitly teach further including equipment to provide protection to the first section from … physical attacks, cyberattacks, geomagnetic disturbances, electromagnetic pulse events, and combinations of these or other threats.
Mohan from the same or similar field of endeavor teaches: further including equipment to provide protection to the first section from … physical attacks, cyberattacks, geomagnetic disturbances, electromagnetic pulse events, and combinations of these or other threats (see [0003]; Mohan: “These external connections expose the microgrid to threats from remote adversaries, especially cyber attackers.” See [0037]; Mohan: “5) Protection and isolation from the enterprise and external networks”).
The same motivation to combine Naiknaware, Wang, and Mohan set forth for Claim 18 equally applies to Claim 15.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable overNaiknaware in view of Wang in view of Mohan et al. (US20170063918A1 -hereinafter Mohan) in view of Pahlevaninezhad et al. (US 20170018932 A1 -hereinafter Pahlevaninezhad).
Regarding Claim 20, the combination of Naiknaware and Wang teaches the limitations as described in claim 15, Naiknaware teaches further including (see column 3, lines 65-67 and column 4, lines 1-3; Naiknaware: “Various types of monitoring feedback apparatus may also be included. For example, the embodiment of FIG. 3 includes a voltage sensor 68 and a current sensor 70 to measure the load voltage and current of LOADn. The outputs from the sensors are transmitted to the gateway through the associated PLC module. Voltage, current and other types of sensors may be coupled to any of the other loads and interfaced to the gateway through the associated PLC modules.”).
However, it does not explicitly teach including emergency generators located within the first section…;
Pahlevaninezhad from the same or similar field of endeavor teaches including emergency generators located within the first section… (see [0031]; Pahlevaninezhad: “the microgrid includes local loads, different renewable energy sources (e.g. wind energy sources and PV panels), energy storage units, and emergency generator energy sources.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Naiknaware and Wang to include Pahlevaninezhad’s features of including emergency generators located within the first section. Doing so would produce power on microinverters’ own in the stand-alone mode. (Pahlevaninezhad, [0004])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zimmanck (US 20160241032 A1) discloses disconnecting (i.e., islanding) the system from the main grid or a larger microgrid.
	Manson (US 20180152022 A1) discloses track the topology of a system and to identify electrical islands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117